Citation Nr: 1040359	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-14 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for migraine 
headaches, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317, and, if so, whether service connection is 
warranted. 

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for memory loss, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317, and, if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for fatigue, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317,  and, if so, whether service connection is warranted. 

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for unexplained 
sores, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317,  and, if so, whether service connection is 
warranted. 

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypothyroidism 
and, if so, whether service connection is warranted. 

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension 
and, if so, whether service connection is warranted. 

7.  Entitlement to service connection for residuals of a right 
shoulder injury.

8.  Entitlement to service connection for residuals of a right 
knee injury.  

9.  Entitlement to service connection for residuals of a left 
knee injury.  

10.  Entitlement to service connection for arthritis.  

11.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

12.  Entitlement to service connection for obesity.  

13.  Entitlement to service connection for diabetes mellitus type 
II associated with obesity.  

14.  Entitlement to service connection for hematachezia.  

15.  Entitlement to service connection for anxiety.  

16.  Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to December 
1991, including service in the Southwest Asia theater of 
operations from January 28 to March 13, 1991, and his decorations 
include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  Some of the claims on appeal have been 
recharacterized as they appear on the cover page of the instant 
decision in order to afford the Veteran the broadest scope of 
review. 

The Board must review the question of whether new and material 
evidence has been submitted to reopen the claims for migraine 
headaches, memory loss, fatigue, unexplained sores, 
hypothyroidism, and hypertension, because, regardless of what the 
RO has done in cases such as this, the Board does not have 
jurisdiction to consider a claim which was previously adjudicated 
and denied unless new and material evidence is presented.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veteran presented testimony before the Board in March 2010.  
The transcript has been associated with the claims folder. 

In this decision, the Board finds that new and material evidence 
has been received to reopen the claims of service connection for 
migraine headaches, memory loss, fatigue, unexplained sores, 
hypothyroidism, and hypertension, but that additional development 
is necessary regarding the underlying service connection claims.  
Thus, the matters of entitlement to service connection for 
migraine headaches, memory loss, fatigue, unexplained sores, 
hypothyroidism, and hypertension, based on de novo review, and 
the matters involving the claims for service connection for right 
shoulder and bilateral knee injuries, arthritis, PTSD, obesity, 
diabetes mellitus, hematachezia, anxiety, and hearing loss, are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran if further action is 
required on his part. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  An April 1998 decision previously denied the Veteran's claims 
of entitlement to service connection for migraine headaches, 
fatigue, memory loss, hypertension, hypothyroidism, and 
unexplained sores.  The Veteran did not file an appeal and the 
decision as to these issues became final.  

3.  The evidence submitted since the April 1998 rating decision 
was not previously submitted to agency decision makers, is not 
cumulative or redundant and, by itself or when considered with 
previous evidence of record, does relate to an unestablished fact 
necessary to substantiate the claims and does raise a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for migraine headaches, fatigue, memory loss, 
hypertension, hypothyroidism, and unexplained sores.  


CONCLUSIONS OF LAW

1.  The April 1998 decision is final; however, evidence received 
since the final April 1998 rating determination, wherein the RO 
denied a claim of entitlement to service connection for migraine 
headaches, is new and material, and the Veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2009).

2.  The April 1998 decision is final; however, evidence received 
since the final April 1998 rating determination, wherein the RO 
denied a claim of entitlement to service connection for memory 
loss, is new and material, and the Veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2009).

3.  The April 1998 rating decision is final; however, evidence 
received since the final April 1998 rating determination, wherein 
the RO denied a claim of entitlement to service connection for 
fatigue, is new and material, and the Veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2009).

4.  The April 1998 rating decision is final; however, evidence 
received since the final April 1998 rating determination, wherein 
the RO denied a claim of entitlement to service connection for 
unexplained sores, is new and material, and the Veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2009).

5.  The April 1998 rating decision is final; however, evidence 
received since the final April 1998 rating determination, wherein 
the RO denied a claim of entitlement to service connection for 
hypothyroidism, is new and material, and the Veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2009).

6.  The April 1998 rating decision is final; however, evidence 
received since the final April 1998 rating determination, wherein 
the RO denied a claim of entitlement to service connection for 
hypertension, is new and material, and the Veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duties to Notify and Assist

In this decision, the Board reopens the Veteran's migraine 
headaches, fatigue, memory loss, hypertension, hypothyroidism, 
and unexplained sores claims and remands them for further 
development.  As such, no discussion of VA's duty to notify and 
assist is necessary.

II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In an April 1998 rating action, the RO denied the Veteran's 
claims of entitlement to service-connection for migraine 
headaches, memory loss, fatigue, unexplained sores, 
hypothyroidism, and hypertension.  The RO denied the claims for 
fatigue, unexplained sores, and memory loss with the reasoning 
that there was no evidence of the claimed disorders in service, 
no current diagnosis on examination, and no evidence of a chronic 
undiagnosed illness.   The RO denied the claims for hypertension, 
migraine headaches, and hypothyroidism with the reasoning that 
there was no evidence of the claimed disorders in service (or 
chronic disorder with regard to the headaches) and no indication 
that they were related to the Veteran's active military service.

The Veteran did not file a timely appeal in the year following 
the issuance of that decision.  Therefore, the 1998 decision is 
considered final with respect to these issues.  38 U.S.C.A. § 
7105 (West 2002).  The Veteran filed the instant petition to 
reopen the claims in September 2007.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of reopening a claim, 
the credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).

After reviewing the evidence of record, the Board determines that 
new and material evidence has been presented to reopen the claims 
of entitlement to service connection for migraine headaches, 
memory loss, fatigue, unexplained sores, hypothyroidism, and 
hypertension.  While some of the additional evidence may be 
cumulative of evidence already in the file at the time of the 
April 1998 decision, in light of the regulation changes noted 
below, it is significant in order to fairly decide the merits of 
the claims.  See 38 C.F.R. § 3.156(a).

The Veteran testified before the Board in March 2010.  He 
indicated that he continues to suffer from the claimed disorders.  
Because his testimony must be considered credible for the 
purposes of determining whether new and material evidence has 
been received to reopened the claims, see Justus, and given the 
extended presumptive period for qualifying chronic disabilities 
related to service in the Persian Gulf, the Board finds that the 
Veteran's testimony relates to an unestablished fact necessary to 
substantiate the claims.  38 C.F.R. § 3.156(a).  Thus, the 
Veteran's claims of entitlement to service connection for 
migraine headaches, memory loss, fatigue, unexplained sores, 
hypothyroidism, and hypertension are reopened.  Id.   


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for migraine headaches, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317, is reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for memory loss, to include as 
a qualifying chronic disability under 38 C.F.R. § 3.317, is 
reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for fatigue, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for unexplained sores, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317, is reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypothyroidism, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317, is 
reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension, to include as 
a qualifying chronic disability under 38 C.F.R. § 3.317, is 
reopened.  To this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claims of entitlement to service 
connection migraine headaches, memory loss, fatigue, unexplained 
sores, hypothyroidism, and hypertension does not end the Board's 
inquiry.  Rather, the Board must now consider the merits of the 
claims for service connection.  However, in light of the 
Veteran's competent and credible testimony, the Board finds that 
additional development is necessary prior to a final adjudication 
of the merits of these claims, as well as the claims for right 
shoulder and bilateral knee injuries, arthritis, PTSD, obesity, 
diabetes mellitus, anxiety, hematachezia, and hearing loss.

A remand is necessary to afford the Veteran VA examinations in 
connection with his claims.  38 U.S.C.A. § 5103A(d).  The 
applicable law requires VA to deem an examination necessary to 
adjudicate a claim for service connection when there is competent 
evidence that a claimant has a current disability, or persistent 
or recurrent symptoms of disability; the information or evidence 
indicates that the disability or symptoms may be associated with 
the claimant's active service; but, the file does not contain 
sufficient medical evidence for VA to make a decision.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In McLendon, the Court of Appeals for Veterans Claims reviewed 
the criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks are: competent evidence 
of a current disability or recurrent symptoms; establishment of 
an in- service event, injury, or disease; and, indication that 
the current disability may be associated with service or with 
another service-connected disability.  McLendon at 81.  

The RO, or the Board, tests for those criteria and then decides 
if there is sufficient competent credible medical evidence of 
record to decide the claim. 38 C.F.R. § 3.159(c).  The Court 
cautioned in McLendon that an "absence of actual evidence is not 
substantive 'negative evidence.'"  It further noted that an 
indication that a current disability "may" be associated with 
service is a low threshold.

The Veteran claims he is entitled to service connection for 
migraine headaches, memory loss, fatigue, and unexplained sores, 
to include as a qualifying chronic disabilities under 38 C.F.R. § 
3.317.  The Veteran's DD 214 shows that he served in the 
Southwest Asia Theatre of Operations from January 1991 to March 
1991.  The Veteran was awarded the Combat Infantryman Badge.    

The Veteran reports that he sustained injuries to his right 
shoulder and knees as a result of falls and/or the strain of 
running, hiking, and combat training.  He further maintains that 
his PTSD and anxiety are the result of combat exposure.  
Bilateral hearing loss has been attributed to acoustic trauma 
from gunfire and explosions.  The Veteran indicated that he has 
been experiencing blood in his stools (hematachezia) beginning in 
service.  He has not set forth any incident of service incurrence 
for hypothyroidism, hypertension, diabetes mellitus, or obesity 
other than he was in the weight management program prior to his 
discharge.  

The service treatment records show the Veteran was treated for 
headaches, diarrhea, right shoulder contusions, and suspected 
right medial collateral ligament strain. Audiograms dated between 
1988 and 1991 show some shifts in auditory thresholds in 
frequencies between 500 and 4000 hertz (though not considered 
disabling for VA purposes under 38 C.F.R. § 3.385).  They were 
negative for complaints, treatment, or diagnoses of sores, 
fatigue, memory loss, hypothyroidism, or hypertension.  The 
Veteran participated in the weight management program prior to 
his separation.

Post-service, a 1994 Persian Gulf War Examination noted 
complaints of occasional nightmares and some intrusive thoughts.  
His labs and x-rays were negative.  VA examinations conducted in 
1997 noted a history of hypothyroidism, hypertension, and memory 
problems.  There was no objective evidence of skin lesions.  The 
Veteran was diagnosed with diffuse myalgias of unknown etiology. 

Private medical records contained complaints of headaches, which 
were thought to possibly be migraine in nature, but more likely 
secondary to sinusitis.  The Veteran was additionally treated for 
contact dermatitis.  There was some indication in 1993 to watch 
for diabetes.  Magnetic resonance imaging (MRI) dated in 2005 
showed arthritis of the left shoulder.  They also contain 
diagnoses of type II diabetes mellitus in 2006.

Additional private medical records contain treatment for contact 
dermatitis, as well as complaints of fatigue, weakness, muscle 
cramps, and blood in the stool.  The Veteran continued to be 
treated for hypertension and hypothyroidism.  There was also an 
indication the Veteran was overweight and sustained a left knee 
strain.  

VA examinations performed in 2008 contain diagnoses of residuals 
of right shoulder strain and hematachezia by history.  The 
examiner indicated that he could not opine as to the relationship 
of hematachezia and the Veteran's service without resorting to 
speculation.  There was no opinion provided with respect to the 
right shoulder disorder.

There was no psychiatric disorder found upon VA examination in 
2008, though the Veteran maintains the examination was 
inadequate.  Specifically, he contends that the examiner spent 
little time with him and dwelled on his relationship with his 
wife and what he did for a living.  BVA Transcript at 14. 

An audiogram performed in 2008 showed mild sensorineural hearing 
loss in the right ear at 8000 hertz and in the left ear starting 
at 3000 hertz.  While the examiner opined in an addendum opinion 
that hearing loss was related to the Veteran's service, at the 
time of that examination, his hearing loss was not considered 
disabling for VA compensation purposes as defined under 38 C.F.R. 
§ 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 
178-80 (2007) (specifically upholding the validity of 38 C.F.R. 
§ 3.385 to define hearing loss for VA compensation purposes).   

In March 2010, the Veteran presented testimony before the Board.  
He testified that he still continues to suffer from the claimed 
disorders.  

In light of the Veteran's continued complaints, as well as the 
current findings noted above, and some question as to whether the 
claimed disabilities are related to the Veteran's military 
service, a Remand for additional VA examination is necessary.  
38 U.S.C.A. § 5103A; McLendon, supra.   

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides the 
Veteran with notice that meets all due process requirements, 
including those addressed by recent cases from the Court.  

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) are fully complied with and 
satisfied. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain any outstanding 
treatment records not on file pertaining to 
treatment of the Veteran for the claimed 
disabilities.  All requests for records and 
their responses should be clearly 
delineated in the claims folder.

3.  Once the development above has been 
completed, the Veteran should be afforded 
the appropriate VA examinations.  The 
claims folder should be provided to and 
reviewed by each examiner in conjunction 
with the examination.  

The examiners should review the relevant 
evidence in the claims file in conjunction 
with the examination, to include the 
service and post-service treatment records 
and diagnostic studies.  All indicated 
tests and studies should be performed, and 
all clinical findings should be reported in 
detail.  

The examiner should offer an opinion as to 
(A) whether it is at least as likely as not 
that the Veteran has signs or symptoms of 
headaches, memory loss, fatigue, 
unexplained sores, hypothyroidism, 
hypertension, right shoulder, right knee, 
left knee, arthralgia, psychiatric 
problems, obesity, diabetes mellitus, 
hematachezia or hearing loss that cannot be 
attributed to a known clinical diagnosis; 
(B) whether it is at least as likely as not 
that the Veteran has current disabilities 
manifested by migraine headaches, memory 
loss, fatigue, unexplained sores, 
hypothyroidism, hypertension, residuals of 
right shoulder and bilateral knee injuries, 
arthritis, PTSD (or any other psychiatric 
disability found to be present), obesity, 
diabetes mellitus, hematachezia, anxiety, 
and bilateral hearing loss; and (C) if so, 
whether they are at least as likely as not 
related to the Veteran's period of active 
service on any basis, to include verified 
Persian Gulf War combat service; and (D), 
whether any such condition is proximately 
due to or the result of another disorder as 
in the case of obesity, diabetes, 
hypothyroidism, and/or hypertension.  

In offering each of these impressions, the 
examiner must acknowledge and discuss the 
Veteran's lay report of the onset of each 
of his problems.  

The examiner must provide complete 
rationale for all conclusions reached, 
which must be set forth in a legible 
report.

4.  Then readjudicate the appeal.  In doing 
so, the RO must specifically consider 
38 U.S.C.A. § 1154(a) and (b), and 
38 U.S.C.A. § 1117, as well 38 C.F.R. 
§ 3.304 and 38 C.F.R. § 3.304.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case.  They should be afforded an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


